Citation Nr: 1827845	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-38 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to February 1970, to include service in the Republic of Vietnam from August 1968 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.  In November 2010, the Veteran filed a notice of disagreement (NOD) with this denial.  A statement of the case (SOC) was issued in October 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2014.  

In his November 2010 NOD, the Veteran requested a hearing before a Decision Review Officer (DRO).  A DRO hearing at the RO was scheduled in August 2011; however, the Veteran failed to appear.  As the Veteran has not provided an explanation for his failure to appear, and has not requested a rescheduling of this hearing, the request for a DRO hearing is deemed withdrawn.

In September 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board notes that, following the issuance of the October 2014 SOC, the Veteran submitted additional evidence after the January 2016 certification of the appeal to the Board, and that additional VA generated evidence was also associated with the claims file both before and after the certification of the appeal to the Board.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017); § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (Aug. 6, 2012).  Concerning the VA generated evidence, although this evidence has not been considered by the agency of original jurisdiction (AOJ) and no supplemental SOC (SSOC) was issued, given the Board's favorable disposition of the claim on appeal, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran did not engage in combat with the enemy, and there is no official documentation of any in-service stressor(s), he has asserted experiencing in-service traumatic experiences considered to be associated with fear of hostile military or terrorist activity, and such are consistent with the place, type, and circumstances of his service.

3.  Competent, probative evidence demonstrates that the Veteran meets the diagnostic criteria for PTSD and tends to establish a link between current symptoms and his in-service traumatic experiences, to include the reported in-service stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the Veteran's claim for service connection for PTSD, the Board finds that all notification and development actions needed to render a fair decision on this matter have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition; credible supporting evidence that the claimed in-service stressor(s) occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was certified to the Board in January 2016, the DSM-5 is applicable.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C. 1154(b).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  If a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

Considering the pertinent evidence in light of the governing legal authority, and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection for PTSD is warranted.

The Veteran contends that he has current PTSD as a result of traumatic experiences during his service as a combat engineer in Vietnam.  Specifically, he alleges, among other things, that the Vietcong would send children with weapons to trip flares and land mines in order to open up a way into their military camp, and that he shot and killed a Vietnamese child.  He also alleges that a fellow soldier was hit by a mortar round in the spleen, and that he tried to stop the bleeding but the soldier died.  He has indicated that he was in constant fear of his life during his service in Vietnam.

In the instant case, while the Veteran has not asserted, and the evidence does not indicate, that he engaged in hand-to-hand combat with the enemy, the Board finds that the Veteran's alleged stressors are related to his "fear of hostile military or terrorist activity," as the regulation specifically contemplates an event or circumstance that involves a threat to the physical integrity of the veteran or others, such as from improvised explosive devices and incoming artillery and mortar fire.  See 38 C.F.R. § 3.304(f)(3).  Moreover, although no official records verifying the occurrence of any alleged in-service stressor(s) have been received, the Board also concludes that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Vietnam.  Notably, there is no clear and convincing evidence to the contrary nor any reason to doubt the Veteran's credibility in reporting the traumatic incidents. Furthermore, as explained in greater detail below, in a November 2014 VA PTSD examination, a VA psychologist confirmed that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms were related to the claimed stressors.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lay statements, when considered in light of the findings of the November 2014 VA examiner, are sufficient to demonstrate that the claimed stressors actually occurred.  See id.  Thus, the remaining questions are whether the Veteran has a valid diagnosis of PTSD under the DSM-5 criteria, and whether that diagnosis is related to these in-service stressors.

Here, VA treatment records during the appeal period show diagnoses of and treatment for PTSD.  Notably, during a September 2015 VA mental health assessment, a VA psychologist diagnosed the Veteran with PTSD using the DSM-5, and concluded that the Veteran's PTSD was secondary to combat trauma exposure.  In this regard, the VA psychologist indicated that the Veteran's PTSD stressor was witnessing a multitude of traumatic events during his service in Vietnam, to include a friend dying after being hit in his spleen with shrapnel.  In addition, in November 2014, the Veteran underwent a VA PTSD examination, in which the VA examiner, a VA psychologist, diagnosed the Veteran with PTSD under the DSM-5.  The VA examiner found that the Veteran's stressors of shooting children with weapons and killing a 15-year-old boy, as well as his friend dying in front of him, were adequate to support the diagnosis of PTSD and were related to the Veteran's fear of hostile military and terrorist activity.  The VA examiner also found that the aforementioned stressors contributed to the Veteran's PTSD diagnosis.  The VA examiner explained how the Veteran's in-service stressors, as described above, met the criterion A for a PTSD diagnosis under the DSM-5.  The VA examiner also explained how the Veteran's symptoms met the remaining B through H criteria for a PTSD diagnosis under the DSM-5.  

As the above positive findings are the only actual medical evidence of record to address the validity of his PTSD diagnosis, and the relationship between the Veteran's PTSD and his in-service stressors, there is no medical evidence or opinion to contradict the above VA psychologists' findings.  Moreover, these findings were rendered by competent medical professionals, specifically psychologists, and appear to have been based on consideration of the Veteran's history and applicable medical principles.  As the Board finds no sufficient basis to reject this supportive evidence, based on lack of credibility, or diminished probative value (see. e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)), the Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert, supra.

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


